 

oor
Case 18-10512-KBO Doc 851 Filed 08/14/19 Pagelof1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: : Chapter 11

Jointly Administered
ZOHAR III, CORP., ET AL., : Case No. 18-10512 (KBO)
DEBTORS : Related to D.I. 847

MEDIATOR’S CORRECTION TO REPORT

On August 13, 2019, the Mediator issued a Report which, upon the Mediator’s review,
requires correction. In the Report, the Mediator wrote that: “At or near the same time, Debtors
filed a motion asking the Court to rule that the strenuously negotiated Settlement Agreement
does not expire on August 22, 2019... .” The issue which Debtors and Patriarch Partners contest
is not whether the Settlement Agreement terminates in its entirety, but whether the joint |

sale/monetization process terminates on August 22, 2019.

August 14, 2019

Kevin Gross, Mediator

 
